FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JENIA AMIRAGIAN,                                  No. 07-72162

               Petitioner,                        Agency No. A096-048-549

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Jenia Amiragian, a native and citizen of Armenia, petitions for review of a

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum and withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003). We deny the petition for review.

      Amiragian does not challenge the IJ’s dispositive finding that her application

for asylum was untimely. Accordingly, her asylum claim fails.

      Substantial evidence supports the IJ’s adverse credibility determination

based upon, inter alia, inconsistencies regarding the harm the police inflicted on

her, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001), and her

submission of a fraudulent medical document, see Desta v. Ashcroft, 365 F.3d 741,

745 (9th Cir. 2004) (adverse credibility determination supported where petitioner

submitted fraudulent documents that went to the heart of the claim and there were

material inconsistencies in petitioner’s testimony). In the absence of credible

testimony, Amiragian’s withholding of removal claim fails. See Farah, 348 F.3d

at 1156.

      PETITION FOR REVIEW DENIED.




                                          2                                       07-72162